 


109 HR 3172 IH: Passenger Security Act of 2005
U.S. House of Representatives
2005-06-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3172 
IN THE HOUSE OF REPRESENTATIVES 
 
June 30, 2005 
Mrs. Maloney (for herself and Mr. McDermott) introduced the following bill; which was referred to the Committee on Homeland Security
 
A BILL 
To amend title 49, United States Code, to repeal the security screening opt-out program for airport operators. 
 
 
1.Short titleThis Act may be cited as the Passenger Security Act of 2005. 
2.Security screening opt-out program 
(a)RepealSection 44920 of title 49, United States Code, and the item relating to such section in the analysis for chapter 449 of such title, are repealed. 
(b)Conforming amendmentsChapter 449 of such title is amended— 
(1)in section 44901(a) by striking or 44920; and 
(2)by striking section 44919(i). 
 
